Title: James Madison to George W. Featherstonhaugh, 2 July 1829
From: Madison, James
To: Featherstonhaugh, George William


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                July 2, 1829
                            
                        
                          
                        I can not at so late a day acknowledge the receipt of your favor of Mar. 1. without feeling that I owe an
                            explanation of the delay. The truth is that it was at first occasioned by the idea that I should soon be able to combine
                            with my thanks for the agreeable little volume accompanying your letter, those due for the important one from your own pen,
                            and this cause of the delay was followed by successive, & latterly very serious interruptions of my health, which
                            is now but very imperfectly re—established. I need not I trust, Sir, say that tho not immediately expressed all the
                            sympathy due from a friendly breast was awakined by the domestic afflictions of which I had not previously heard.
                        I see by a paragraph in the newspapers that a calamity, tho’ of another sort, truly distressing, has befallen
                            you in the destruction of your fine mansion Establishment, including not only your Library, but as is said all your
                            philosophical collections, and even your manuscript papers. I can not but hope that the more select portion at least of
                            this last article may have been in some separate depository, and been saved from the conflagration. I can readily estimate
                            the effect of such a loss on a mind such as yours.
                        The translation of Ciceros Republic has not yet come to hand, owing probably to inattention in the Printer,
                            or possibly to miscarriage on the way. As your distance may make a communication with him inconvenient, & I
                            observe that a copy can be readily obtained at Washington, I hope  you will not be at any further trouble in the case.
                            With great & continued esteem & every good wish
                        
                        
                            
                                J. M
                            
                        
                    